Attachment to Advisory Action
The applicants’ request for entry into AFCP 2.0 is acknowledged, but is denied because the response filed as part of the submission (on February 7, 2022) cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program for the reasons noted below. Therefore, the response is being reviewed under the pre-pilot practice.
The proposed After Final amendment presents a great deal complexity.  For example, the new limitations added to Claim 9 (at lines 6-8) are now being claimed for the very first time, which narrows the overall scope of the claims.  Also, the limitations from previous Claim 3 have been incorporated into Claim 9 (at lines 21-25). It is noted that Claims 4, 5, 10 and 11 were never dependent from previous Claim 3.  For at least these reasons, the proposed amendment raises new issues and requires further consideration and search by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896